Citation Nr: 1029009	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to February 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which denied the Veteran's claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed bilateral hearing loss disability and his military 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a service connection for a 
bilateral hearing loss disability.  In the interest of clarity, 
the Board will discuss certain preliminary matters.  The issue on 
appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in October 2007, prior to the initial 
adjudication of his claim.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating this claim.  
The evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, as well as private and 
postservice VA treatment records.  

Additionally, the Veteran was afforded a VA audiological 
examination in February 2008.  The VA examination report reflect 
that the examiner interviewed and examined the Veteran, reviewed 
his past medical history, reviewed his claims folder, documented 
his current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA examination 
report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) 
[holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of an accredited representative.  In his April 2009 substantive 
appeal [VA Form 9], he declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.


Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels), over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For the 
purposes of applying the law administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2009). 

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

The Veteran is claiming entitlement to service connection for a 
bilateral hearing loss disability, which he contends is due to 
his military service.  See, e.g., the Veteran's notice of 
disagreement dated July 2008.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is 
currently diagnosed with a bilateral hearing loss disability, as 
is evidenced by the report of the February 2008 VA audiological 
examination.  Puretone threshold during the February 2008 
examination were in excess of 40 dB at 2000 Hz, 3000 Hz, and 4000 
Hz in each ear and speech recognition was 92 percent in each ear.  
Accordingly, the Veteran met the regulation criteria for a 
bilateral hearing disability under 38 C.F.R. § 3.385.  Hickson 
element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of the Veteran's service 
treatment records reveals no evidence of a bilateral hearing loss 
disability.  However, the Board notes that there was some 
puretone threshold shift between the audiometry at a November 
1957 audiological examination and at the February 1959 service 
separation examination.  

Specifically, pure tone thresholds, in decibels, were as follows 
for the November 1957 audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
5 (15)
5 (15)
10 (15) 




Pure tone thresholds, in decibels, were as follows for the 
February 1959 separation examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
 0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5) 

The Board observes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  The Board has converted the ASA units 
to ISO units in parentheses above.  

With respect to the threshold shift, the February 2008 VA 
examiner reported the following: "Hearing while [in] service is 
[within normal limits].  No significant threshold shift noted."  
As such, the VA examination report demonstrates that although the 
Veteran experienced a threshold shift between the November 1957 
audiological examination and the February 1959 separation 
examination, the shift was not significant because the Veteran's 
hearing was within normal limits at the time of both 
examinations.

Additionally, the record does not reflect medical evidence 
showing any manifestations of hearing loss disability during the 
one-year presumptive period after the Veteran's separation from 
service.  On the contrary, the record does not reflect any 
audiometric readings prior to April 2005 (more than 45 years 
after his separation from active service) that are consistent 
with a hearing loss disability.  Accordingly, Hickson element (2) 
is not met with respect to disease.

With respect to in-service injury, the Veteran reported exposure 
to noise from aircraft engines and other machinery.  See the 
February 2008 VA audiological examination report.  The RO has 
concluded that the Veteran did in fact experience in-service 
noise exposure based on the Veteran's military occupational 
specialty as an aircraft mechanic.  The Board concurs with this 
conclusion.  For the purposes of this decision, the Board will 
also assume that the Veteran experienced noise exposure during 
service in particular exposure resulting from his duties as a 
mechanic on aircraft.  This is sufficient to satisfy Hickson 
element (2), in-service injury.

Turning to crucial Hickson element (3), medical nexus, the 
competent evidence demonstrates that the Veteran's currently 
diagnosed bilateral hearing loss disability is unrelated to his 
in-service noise exposure.  The only competent medical opinion of 
record concerning the issue of medical nexus is the report of the 
February 2008 VA audiological examiner.  

Specifically, the February 2008 VA examiner considered the 
Veteran's military noise exposure working on aircraft engines as 
a mechanic as well as occasional noise exposure with machinery 
after service (during which the Veteran usually wore hearing 
protection) and recreating noise exposure while hunting deer 
(during which he wore hearing protection).  Despire the Veteran's 
in-service noise exposure, the audiologist, concluded that the 
Veteran's hearing loss "is not caused by or a result of military 
noise."  The audiologist's rationale for her conclusion was 
based on a review of the Veteran's service treatment records 
which demonstrated hearing within normal limits and the absence 
of a significant threshold shift.     

The February 2008 VA audiological examination report appears to 
have been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Additionally, the February 2008 VA examiner's opinion appears to 
be consistent with the Veteran's medical history, which is absent 
any symptomatology of a bilateral hearing loss disability for 
several years after service.  Further, in rendering the opinion, 
the VA examiner specifically considered the exit service 
examination which was within normal limits, and determined that 
the in-service exposure to noise did not constitute a significant 
shift.   

The Veteran has not submitted a competent medical opinion to 
contradict the VA examiner's opinion.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including difficulty 
hearing), has presented no clinical evidence of a nexus between 
his bilateral hearing loss disability and his military service.   
The Board finds that the Veteran as a lay person is not competent 
to associate any of his claimed symptoms to acoustic trauma 
during service.  That is, the Veteran is not competent to opine 
on matters such as the etiology of his current bilateral hearing 
loss disability.  Such opinion requires specific medical training 
and is beyond the competency of the Veteran or any other lay 
person.  In the absence of evidence indicating that the Veteran 
has the medical training to render medical opinions, the Board 
must find that his contention with regard to a medical nexus 
between his bilateral hearing loss disability and his military 
service to be of no probative value.  See also 38 C.F.R. 
§ 3.159(a)(1) (2009) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
in support of his own claim are not competent evidence of a 
medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had a bilateral hearing loss disability 
continually since service.  However, the first postservice 
evidence of complaint of, or treatment for, a bilateral hearing 
loss disability is dated in March 2002.  See a VA treatment 
record dated in March 2002.  This was more than forty years after 
the Veteran left service in February 1959.  Furthermore, his 
recent assertion of an onset of symptoms in service is directly 
in conflict with the history provided on his initial claim for VA 
benefits dated in September 2007, where he stated the onset of 
his bilateral hearing loss disability to be in 1993.  

While the Veteran is competent to report hearing loss over the 
years since service, the Board notes that a hearing loss 
disability was not reported at the time of his service discharge 
and his reported history of the onset of the bilateral hearing 
loss disability places the onset of symptoms in approximately 
1993, decades after service separation.  The Board finds that his 
current statements regarding a continuity of a bilateral hearing 
loss disability since service are not credible.  His February 
1959 separation examination from service contradicts any current 
assertion that his current bilateral hearing loss disability was 
manifested during service.  There is no competent medical 
evidence that the Veteran complained of or was treated for a 
bilateral hearing loss disability for many years after his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  Finally, the 
Veteran has submitted conflicting reports of the onset of 
symptomatology.  Prior to the denial of his claim, he reported a 
history of symptoms dating to approximately 1993.  It was only 
after the denial of his claim in the April 2008 rating decision, 
that the Veteran reported a history of symptoms since service.  
The Board accordingly places no probative value on the assertions 
of the Veteran that there has been a continuity of symptomatology 
dating to service.  Therefore, continuity of symptomatology after 
service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral hearing loss disability.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


